Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 31, 2020

The Court of Appeals hereby passes the following order:

A21A0129. FREEPORT TITLE & GUARANTY, INC., AS TRUSTEE OF THE
    645 HUNTERS CREEK TRUST v. SOMYA HOMES, LLC.

      This action began when Freeport Title & Guaranty, Inc., as Trustee of the 645
Hunters Creek Trust, filed a petition to quiet title against respondent Somya Homes,
LLC. Somya filed an answer and third-party complaint, in which it raised several
claims against third-party defendant Gadette Company, Inc. Following a hearing
before a special master, the trial court issued an order in which it adopted the special
master’s recommendation, denied Freeport’s petition to quiet title, and found that title
to the property at issue is vested in Somya. On the same day, the court also issued an
order granting the special master’s motion to draw down fees paid into the court
registry. Freeport then filed this direct appeal, seeking appellate review of both
orders. We lack jurisdiction.
      Under OCGA § 5-6-34 (a) (1), appeals generally may be taken from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below.” In
a case involving multiple parties or multiple claims, a decision adjudicating fewer
than all the claims or the rights and liabilities of fewer than all the parties is not a
final judgment. Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629 (385
SE2d 731) (1989). For a party to obtain appellate review under such circumstances,
there must be either an express determination by the trial court that there is no just
reason for delay under OCGA § 9-11-54 (b) or compliance with the interlocutory
appeal requirements of OCGA § 5-6-34 (b). See id. Where neither code section is
followed, the appeal is premature and must be dismissed. Id.
      Here, the record contains no indication that the trial court adjudicated any of
Somya’s third-party claims or directed the entry of judgment under OCGA § 9-11-54
(b). Consequently, because Somya’s third-party claims remain pending, this action
remains pending in the trial court, and Freeport therefore was required to use the
interlocutory appeal procedures – including obtaining a certificate of immediate
review from the trial court – to appeal the denial of its petition to quiet title. See
OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App. 435, 435 (383 SE2d 906) (1989).
Freeport’s failure to do so deprives us of jurisdiction over this premature direct
appeal, which is hereby DISMISSED. See Bailey v. Bailey, 266 Ga. 832, 833 (471
SE2d 213) (1996).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/31/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.